                                                     SO ORDERED.


                                                      Dated: June 16, 2020




                                                     Daniel P. Collins, Bankruptcy Judge
                                                     _________________________________




Case 2:20-bk-05017-DPC   Doc 71 Filed 06/16/20 Entered 06/16/20 11:29:19      Desc
                         Main Document    Page 1 of 14
Case 2:20-bk-05017-DPC   Doc 71 Filed 06/16/20 Entered 06/16/20 11:29:19   Desc
                         Main Document    Page 2 of 14
Case 2:20-bk-05017-DPC   Doc 71 Filed 06/16/20 Entered 06/16/20 11:29:19   Desc
                         Main Document    Page 3 of 14
Case 2:20-bk-05017-DPC   Doc 71 Filed 06/16/20 Entered 06/16/20 11:29:19   Desc
                         Main Document    Page 4 of 14
Case 2:20-bk-05017-DPC   Doc 71 Filed 06/16/20 Entered 06/16/20 11:29:19   Desc
                         Main Document    Page 5 of 14
Case 2:20-bk-05017-DPC   Doc 71 Filed 06/16/20 Entered 06/16/20 11:29:19   Desc
                         Main Document    Page 6 of 14
Case 2:20-bk-05017-DPC   Doc 71 Filed 06/16/20 Entered 06/16/20 11:29:19   Desc
                         Main Document    Page 7 of 14
Case 2:20-bk-05017-DPC   Doc 71 Filed 06/16/20 Entered 06/16/20 11:29:19   Desc
                         Main Document    Page 8 of 14
Case 2:20-bk-05017-DPC   Doc 71 Filed 06/16/20 Entered 06/16/20 11:29:19   Desc
                         Main Document    Page 9 of 14
Case 2:20-bk-05017-DPC   Doc 71 Filed 06/16/20 Entered 06/16/20 11:29:19   Desc
                         Main Document   Page 10 of 14
Case 2:20-bk-05017-DPC   Doc 71 Filed 06/16/20 Entered 06/16/20 11:29:19   Desc
                         Main Document   Page 11 of 14
Case 2:20-bk-05017-DPC   Doc 71 Filed 06/16/20 Entered 06/16/20 11:29:19   Desc
                         Main Document   Page 12 of 14
Case 2:20-bk-05017-DPC   Doc 71 Filed 06/16/20 Entered 06/16/20 11:29:19   Desc
                         Main Document   Page 13 of 14
Case 2:20-bk-05017-DPC   Doc 71 Filed 06/16/20 Entered 06/16/20 11:29:19   Desc
                         Main Document   Page 14 of 14
